DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Amendment
This Office Action is in response to applicant’s communication filed on May 17th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 8, and 15 have been amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 6-8, filed on May 17th, 2022, with respect to the rejection of independent claims 1, 8, and 15 as amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest the newly amended claims reciting, "identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size, the hash block size being selected independent of the compression block size" as recited in amended independent claim 1.  The examiner agreed that the applied reference, Rao, does not teach or suggest the above limitations, therefore the argument have been fully considered and are persuasive. The rejection has been withdrawn in 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of C.N Patent 113806341 issued to FANGFANG et al. (hereinafter as “FANGFANG”) is shown to teach the amended limitation.

FANGFANG identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size (FANGFANG: Line 330; (9) Deduplication compression. Line 332-335; Deduplication compression refers to a reduction technique used in conjunction with deduplication and compression. When the deduplication and compression scheme is adopted, when duplicate blocks and non-duplicate blocks are found, multiple non-duplicate blocks will be compressed first, and the compressed blocks will be saved. Line 530; (b) Deduplication granularity. Line 533-536; For example, where the size of the deduplication granularity is 4KB, the storage device will divide the data into multiple 4KB data blocks; the storage device will determine whether each 4KB block of data is a duplicate block; if a 4KB block of data is a duplicate block, the storage device deletes the 4KB block of data. Line 540 (c) Compressed granularity. Lines 542-545; The compression granularity is used to indicate the granularity at which the storage device performs data compression. The storage device will determine how much data to compress at one time based on the compression granularity. For example, where the size of the compression granularity is 32KB, the storage device will compress 32KB of data), wherein the hash block size is smaller than the compression block size (FANGFANG: Lines 584-586; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB), the hash block size being selected independent of the compression block size (FANGFANG: (e) Relationship between deduplication granularity and compression granularity.  Lines 592-595; The storage device selects the granularity for deduplication and compression according to the granularity of metadata management, which helps both deduplication and compression operate according to their respective optimal granularities, so that both the deduplication rate and the compression rate are optimal. Lines 631-634; the size of the deduplication granularity is...an integer multiple of the minimum of the metadata management granularity. For example, in the case where the metadata management granularity is [4KB, 1M ], the size of the re-puncturing granularity is a multiple of any 4KB between 4KB and 1M {Examiner correlates the hash block size being selected independent based on the attribute and operate according to the respective granularities});

As such, FANGFANG teaches the above amended limitations as recited above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over C.N Patent 113806341 issued to FANGFANG et al. (hereinafter as “FANGFANG”) in view of U.S Patent Application Publication 2008/0098083 issued to Shergill et al. (hereinafter as “Shergill”).

	Regarding claim 1, FANGFANG teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size (FANGFANG: Line 330; (9) Deduplication compression. Line 332-335; Deduplication compression refers to a reduction technique used in conjunction with deduplication and compression. When the deduplication and compression scheme is adopted, when duplicate blocks and non-duplicate blocks are found, multiple non-duplicate blocks will be compressed first, and the compressed blocks will be saved.
Line 530; (b) Deduplication granularity. Line 533-536; For example, where the size of the deduplication granularity is 4KB, the storage device will divide the data into multiple 4KB data blocks; the storage device will determine whether each 4KB block of data is a duplicate block; if a 4KB block of data is a duplicate block, the storage device deletes the 4KB block of data. Line 540 (c) Compressed granularity. Lines 542-545; The compression granularity is used to indicate the granularity at which the storage device performs data compression. The storage device will determine how much data to compress at one time based on the compression granularity. For example, where the size of the compression granularity is 32KB, the storage device will compress 32KB of data), wherein the hash block size is smaller than the compression block size (FANGFANG: Lines 584-586; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB), the hash block size being selected independent of the compression block size (FANGFANG: (e) Relationship between deduplication granularity and compression granularity.  Lines 592-595; The storage device selects the granularity for deduplication and compression according to the granularity of metadata management, which helps both deduplication and compression operate according to their respective optimal granularities, so that both the deduplication rate and the compression rate are optimal. Lines 631-634; the size of the deduplication granularity is...an integer multiple of the minimum of the metadata management granularity. For example, in the case where the metadata management granularity is [4KB, 1M ], the size of the re-puncturing granularity is a multiple of any 4KB between 4KB and 1M {Examiner correlates the hash block size being selected independent based on the attribute and operate according to the respective granularities}); 

	FANGFANG does not explicitly teach defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; compressing the data set based on the compression block size.

	However, Shergill teaches defining a set of data blocks within the data set based on the hash block size (Shergill: [0047]-[0050]; calculate a hash value associated with the LOB file...LOB file 50 have certain prescribed size {NOTE: Shergill also teaches the hash block size being selected independent of the compression block size as the LOB file having a prescribed size setting is independent from the compression block size as the prescribing is based on hashing and searching for  duplicates associated to the prescribed size}); 
	
Therefore, Shergill teaches, as claimed, generating a hash for each data block in the set of data blocks within the data set (Shergill: [0048]; upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database 14…then continues to receive the next block 52 b of the LOB file 50, and calculates a second hash value using the data from block 52 b…calculates a third hash value using the data from block 52 b. The above process is repeated until the last block 52 (e.g., block 52 e) of the LOB file 50 is received and processed); 

deduplicating a data block in the data set based on a respective hash for the data block (Shergill: [0048]; For example, upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database 14. For example, the de-duplication module 22 can look up a hash value table or a B-tree. If the calculated hash value cannot be found, then the de-duplication module 22 determines that the LOB file 50 is not yet stored by the system 10. Alternatively, if the calculated hash value can be found, the de-duplication module 22 then continues to receive the next block 52 b of the LOB file 50, and calculates a second hash value using the data from block 52 b. [0058]; As shown in FIG. 5A, the LOB file identifier “XYZ” can be found in the table 300, and has a counter value of “2.” The de-duplication module 22 then updates the counter from “2” to “1” and remove the LOB identifier “XYZ,” thereby “deleting” the LOB file “XYZ” without actually deleting the LOB file data (FIG. 6)); and 

compressing the data set based on the compression block size (Shergill: [0070]; Upon detecting that there is a LOB file that is desired to be stored at the system 10, the data compression module 24 first checks data compression criteria (Step 402). The data compression criteria prescribes whether and/or how to perform data compression for the LOB file data based on certain rules set by a user...the user interface may also allow the user to prescribe which data compression algorithm (which may or may not corresponds to a desired level of compression) to use for certain file based on the file type and/or file size).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in determining the compression efficiency on at least a portion of the LOB file, and automatically determines a level of data compression for the LOB file in such provided the desire level of efficiency (See Shergill: [0071]). In addition, the references (FANGFANG and Shergill) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG and Shergill are directed to deduplicating and compressing data accordingly based on receiving the data.
	
	Regarding claim 2, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and FANGFANG further teaches the compression block size is at least twice a size of the hash block size (FANGFANG: (e) Relationship between deduplication granularity and compression granularity: Lines 583-587; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB. The smaller the deduplication granularity is, the more favorable the deduplication rate is, and the larger the compression rate is, the more favorable the compression rate is).  
	
	Regarding claim 5, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches receiving, via a user interface, user input indicative of the hash block size (Shergill: [0046]; In the illustrated embodiments, the system 10 includes a user interface that allows a user, such as an administrator, to input the prescribed data processing threshold. [0051]; For example, the system 10 may be configured to monitor the size of the portion of the LOB file 50 that has been processed by the de-duplication module 22. [0084]; the LOB file 50 is separated by the data receiving module 22, based on the prescribed processing threshold, into five blocks 52 a-52 e); and

 	setting the hash block size based on the user input (Shergill: [0064]; FIG. 7 illustrates an example in which the LOB file 50 is separated into five blocks (such as blocks 52 a-52 e shown in FIG. 2). Blocks 52 a-52 e have block identifiers “B1”-“B5,” respectively. The sizes of blocks 52 a-52 e are 250 kb, 250 kb, 248 kb, 252 kb, and 30 kb, respectively. [0073]; In the illustrated example, the prescribed unit size is 500 kb, which may be input by a user, such as an administrator).  

	Regarding claim 6, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches the data set is an electronic file, wherein the compression block size is equal to a size of the electronic file (Shergill: [0070]-[0072]; In other embodiments, the user interface may also allow the user to prescribe which data compression algorithm (which may or may not corresponds to a desired level of compression) to use for certain file based on the file type and/or file size…the data compression module 24 may be configured to determine compression efficiency on at least a portion of the LOB file, and automatically determines a level of data compression for the LOB file. Returning to FIG. 9, next, the data compression module 24 compresses the LOB file data based on the compression criteria obtained from Step 402 (Step 404), and then stores the compressed LOB file data in the database 14 (Step 406). In some cases, if it is determined by the data compression module 24, based on the data compression criteria, that the received LOB file data is not to be compressed, the data compression module 24 then stores the LOB file data in uncompressed form at database 14 (Step 408)).  

	Regarding claim 7, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches the deduplicated data block is not to be compressed (Shergill: [0053]; In such case, if the system 10 receives data from the prescribed source address, the system 10 then performs data de-duplication. In other embodiments, the whether to perform data de-duplication may be determined by the client 12 transmitting the LOB file 50. For example, the client 12 may transmit the LOB file 50 to the system 10, and requesting the system 10 to perform data de-duplication. In such cases, the system 10 determines that data de-duplication is desired if it receives a request from the client 12 to perform data de-duplication. [0069]-[0070]; On the other hand, if the de-duplication module 22 determines that the LOB file 50 is not yet stored, the de-duplication module 22 then passes the LOB file data to the data compression module 24. In the illustrated embodiments, the system 10 may include a user interface that allows a user, such as an administrator, to input the data compression criteria. For example, an administrator may prescribe one of four levels of compression, namely, “None,” “Low,” “Medium,” and “High” for a certain type or/and size of file. “None” compression is prescribed when no compression is desired to be performed for the file).  

	Regarding claim 8, FANGFANG teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size (FANGFANG: Line 330; (9) Deduplication compression. Line 332-335; Deduplication compression refers to a reduction technique used in conjunction with deduplication and compression. When the deduplication and compression scheme is adopted, when duplicate blocks and non-duplicate blocks are found, multiple non-duplicate blocks will be compressed first, and the compressed blocks will be saved. Line 530; (b) Deduplication granularity. Line 533-536; For example, where the size of the deduplication granularity is 4KB, the storage device will divide the data into multiple 4KB data blocks; the storage device will determine whether each 4KB block of data is a duplicate block; if a 4KB block of data is a duplicate block, the storage device deletes the 4KB block of data. Line 540 (c) Compressed granularity. Lines 542-545; The compression granularity is used to indicate the granularity at which the storage device performs data compression. The storage device will determine how much data to compress at one time based on the compression granularity. For example, where the size of the compression granularity is 32KB, the storage device will compress 32KB of data), wherein

 	the hash block size is smaller than the compression block size (FANGFANG: Lines 584-586; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB); 

	FANGFANG does not explicitly teach defining a set of data blocks within the data set based on the hash block size; generating a first instruction to generate a hash for each data block in the set of data blocks within the data set; generating a second instruction to deduplicate a data block in the data set based on a respective hash for the data block to generate a deduplicated data set; and generating a third instruction to compress the deduplicated data set based on the compression block size.

	However, Shergill teaches defining a set of data blocks within the data set based on the hash block size (Shergill: [0047]-[0050]; calculate a hash value associated with the LOB file...LOB file 50 have certain prescribed size {NOTE: Shergill also teaches the hash block size being selected independent of the compression block size as the LOB file having a prescribed size setting is independent from the compression block size as the prescribing is based on hashing and searching for  duplicates associated to the prescribed size}); 

Therefore, Shergill teaches, as claimed, generating a first instruction to generate a hash for each data block in the set of data blocks within the data set (Shergill: [0048]; upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database 14…then continues to receive the next block 52 b of the LOB file 50, and calculates a second hash value using the data from block 52 b…calculates a third hash value using the data from block 52 b. The above process is repeated until the last block 52 (e.g., block 52 e) of the LOB file 50 is received and processed); 

generating a second instruction to deduplicate a data block in the data set based on a respective hash for the data block to generate a deduplicated data set (Shergill: [0053]; requesting the system 10 to perform data de-duplication. In such cases, the system 10 determines that data de-duplication is desired if it receives a request from the client 12 to perform data de-duplication. [0056]; a request to the system 10 requesting that a LOB file having identifier “ABC” be stored, wherein the LOB file data is the same as that-of file “XYZ” stored for client 12 a. Because the LOB data for files “XYZ” and “ABC” are the same, the calculated hash value for the file “ABC” would be the same as the hash value for the “XYZ” file. The de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found); and 

generating a third instruction to compress the deduplicated data set based on the compression block size (Shergill: [0070]; Upon detecting that there is a LOB file that is desired to be stored at the system 10, the data compression module 24 first checks data compression criteria (Step 402). The data compression criteria prescribes whether and/or how to perform data compression for the LOB file data based on certain rules set by a user...the user interface may also allow the user to prescribe which data compression algorithm (which may or may not corresponds to a desired level of compression) to use for certain file based on the file type and/or file size).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in determining the compression efficiency on at least a portion of the LOB file, and automatically determines a level of data compression for the LOB file in such provided the desire level of efficiency (See Shergill: [0071]). In addition, the references (FANGFANG and Shergill) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG and Shergill are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 9, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and FANGFANG further teaches the compression block size is at least twice a size of the hash block size (FANGFANG: (e) Relationship between deduplication granularity and compression granularity: Lines 583-587; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB. The smaller the deduplication granularity is, the more favorable the deduplication rate is, and the larger the compression rate is, the more favorable the compression rate is).  

	Regarding claim 12, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches
receiving, via a user interface, user input indicative of the hash block size (Shergill: [0046]; In the illustrated embodiments, the system 10 includes a user interface that allows a user, such as an administrator, to input the prescribed data processing threshold. [0051]; For example, the system 10 may be configured to monitor the size of the portion of the LOB file 50 that has been processed by the de-duplication module 22. [0084]; the LOB file 50 is separated by the data receiving module 22, based on the prescribed processing threshold, into five blocks 52 a-52 e); and 

setting the hash block size based on the user input (Shergill: [0064]; FIG. 7 illustrates an example in which the LOB file 50 is separated into five blocks (such as blocks 52 a-52 e shown in FIG. 2). Blocks 52 a-52 e have block identifiers “B1”-“B5,” respectively. The sizes of blocks 52 a-52 e are 250 kb, 250 kb, 248 kb, 252 kb, and 30 kb, respectively. [0073]; In the illustrated example, the prescribed unit size is 500 kb, which may be input by a user, such as an administrator).  

	Regarding claim 13, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches the data set is an electronic file, wherein the compression block size is equal to a size of the electronic file (Shergill: [0070]-[0072]; In other embodiments, the user interface may also allow the user to prescribe which data compression algorithm (which may or may not corresponds to a desired level of compression) to use for certain file based on the file type and/or file size…the data compression module 24 may be configured to determine compression efficiency on at least a portion of the LOB file, and automatically determines a level of data compression for the LOB file. Returning to FIG. 9, next, the data compression module 24 compresses the LOB file data based on the compression criteria obtained from Step 402 (Step 404), and then stores the compressed LOB file data in the database 14 (Step 406). In some cases, if it is determined by the data compression module 24, based on the data compression criteria, that the received LOB file data is not to be compressed, the data compression module 24 then stores the LOB file data in uncompressed form at database 14 (Step 408)). 

	Regarding claim 14, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches the deduplicated data block is not to be compressed (Shergill: [0053]; In such case, if the system 10 receives data from the prescribed source address, the system 10 then performs data de-duplication. In other embodiments, the whether to perform data de-duplication may be determined by the client 12 transmitting the LOB file 50. For example, the client 12 may transmit the LOB file 50 to the system 10, and requesting the system 10 to perform data de-duplication. In such cases, the system 10 determines that data de-duplication is desired if it receives a request from the client 12 to perform data de-duplication. [0069]-[0070]; On the other hand, if the de-duplication module 22 determines that the LOB file 50 is not yet stored, the de-duplication module 22 then passes the LOB file data to the data compression module 24. In the illustrated embodiments, the system 10 may include a user interface that allows a user, such as an administrator, to input the data compression criteria. For example, an administrator may prescribe one of four levels of compression, namely, “None,” “Low,” “Medium,” and “High” for a certain type or/and size of file. “None” compression is prescribed when no compression is desired to be performed for the file).  

	Regarding claim 15, FANGFANG teaches a system, comprising: a memory (FANGFANG: Lines 1249; removable hard disk, read-only memory (ROM), random access memory (RAM)); and

 	a processing unit coupled to the memory, the processing unit being configured to cause the system to perform operations comprising (FANGFANG: Line 430-431; Each storage node 101 includes a network card 1011 , one or more hard disks 1012 , a processor 1013 , a processor 1014 and a memory 1015): 

identify a data set to deduplicate based on a hash block size (FANGFANG: Line 330; (9) Deduplication compression. Line 332-335; Deduplication compression refers to a reduction technique used in conjunction with deduplication and compression. When the deduplication and compression scheme is adopted, when duplicate blocks and non-duplicate blocks are found, multiple non-duplicate blocks will be compressed first, and the compressed blocks will be saved. Line 530; (b) Deduplication granularity. Line 533-536; For example, where the size of the deduplication granularity is 4KB, the storage device will divide the data into multiple 4KB data blocks; the storage device will determine whether each 4KB block of data is a duplicate block; if a 4KB block of data is a duplicate block, the storage device deletes the 4KB block of data), wherein

 the hash block size is smaller than a compression block size that is associated with the data set (FANGFANG: Lines 584-586; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB); 

	FANGFANG does not explicitly teach define a set of data blocks within the data set based on the hash block size, the set of data blocks being a subset of the data set; generate a hash for each data block in the set of data blocks within the data set; and deduplicate a data block in the set of data blocks 

	However, Shergill teaches define a set of data blocks within the data set based on the hash block size, the set of data blocks being a subset of the data set (Shergill: [0047]-[0050]; calculate a hash value associated with the LOB file...LOB file 50 have certain prescribed size {NOTE: Shergill also teaches the hash block size being selected independent of the compression block size as the LOB file having a prescribed size setting is independent from the compression block size as the prescribing is based on hashing and searching for  duplicates associated to the prescribed size}); Page 4 of 9Application No. 17/165,910 Attorney Docket Number M1247-2001 Responsive to Office Action dated February 17, 2022 

Therefore, Shergill teaches, as claimed, generate a hash for each data block in the set of data blocks within the data set (Shergill: [0048]; upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database 14…then continues to receive the next block 52 b of the LOB file 50, and calculates a second hash value using the data from block 52 b…calculates a third hash value using the data from block 52 b. The above process is repeated until the last block 52 (e.g., block 52 e) of the LOB file 50 is received and processed); and

 	deduplicate a data block in the set of data blocks based on a respective hash for the data block (Shergill: [0053]; requesting the system 10 to perform data de-duplication. In such cases, the system 10 determines that data de-duplication is desired if it receives a request from the client 12 to perform data de-duplication. [0056]; a request to the system 10 requesting that a LOB file having identifier “ABC” be stored, wherein the LOB file data is the same as that-of file “XYZ” stored for client 12 a. Because the LOB data for files “XYZ” and “ABC” are the same, the calculated hash value for the file “ABC” would be the same as the hash value for the “XYZ” file. The de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in determining the compression efficiency on at least a portion of the LOB file, and automatically determines a level of data compression for the LOB file in such provided the desire level of efficiency (See Shergill: [0071]). In addition, the references (FANGFANG and Shergill) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG and Shergill are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 16, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and FANGFANG further teaches
the compression block size is at least twice a size of the hash block size (FANGFANG: (e) Relationship between deduplication granularity and compression granularity: Lines 583-587; the size of the deduplication granularity is inversely proportional to the size of the compression granularity. The size of the deduplication granularity is smaller than the size of the compression granularity. For example, the size of the re-puncturing granularity is 4KB and the size of the compression granularity is 32 KB. The smaller the deduplication granularity is, the more favorable the deduplication rate is, and the larger the compression rate is, the more favorable the compression rate is).  

	Regarding claim 19, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches
the operations further comprising: receive, via a user interface, user input indicative of the hash block size (Shergill: [0046]; In the illustrated embodiments, the system 10 includes a user interface that allows a user, such as an administrator, to input the prescribed data processing threshold. [0051]; For example, the system 10 may be configured to monitor the size of the portion of the LOB file 50 that has been processed by the de-duplication module 22. [0084]; the LOB file 50 is separated by the data receiving module 22, based on the prescribed processing threshold, into five blocks 52 a-52 e); and 

set the hash block size based on the user input (Shergill: [0064]; FIG. 7 illustrates an example in which the LOB file 50 is separated into five blocks (such as blocks 52 a-52 e shown in FIG. 2). Blocks 52 a-52 e have block identifiers “B1”-“B5,” respectively. The sizes of blocks 52 a-52 e are 250 kb, 250 kb, 248 kb, 252 kb, and 30 kb, respectively. [0073]; In the illustrated example, the prescribed unit size is 500 kb, which may be input by a user, such as an administrator).  

	Regarding claim 20, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, and Shergill further teaches
the data set is an electronic file, wherein the compression block size is equal to a size of the electronic file (Shergill: [0070]-[0072]; In other embodiments, the user interface may also allow the user to prescribe which data compression algorithm (which may or may not corresponds to a desired level of compression) to use for certain file based on the file type and/or file size…the data compression module 24 may be configured to determine compression efficiency on at least a portion of the LOB file, and automatically determines a level of data compression for the LOB file. Returning to FIG. 9, next, the data compression module 24 compresses the LOB file data based on the compression criteria obtained from Step 402 (Step 404), and then stores the compressed LOB file data in the database 14 (Step 406)).

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  C.N Patent 113806341 issued to FANGFANG et al. (hereinafter as “FANGFANG”) in view of U.S Patent Application Publication 2008/0098083 issued to Shergill et al. (hereinafter as "Shergill") in further view of U.S Patent Application Publication 2010/0250896 issued to John Edward Gerard Matze (hereinafter as "Matze").

	Regarding claim 3, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, however the modification of FANGFANG and Shergill does not explicitly teach the hash block size is a divisor of the compression block size.

Matze teaches the hash block size is a divisor of the compression block size (Matze: [0021]; In one embodiment, a system for deduplicating data may comprise a dedicated hardware card operable to receive at least one data block. A processor on the card may generate a hash for each data block. The system may also comprise a first module that determines a processing status for the hash. The processing status may indicate whether the data block associated with the hash is unique. [0023]; Each VBD can be configured to use different deduplication block sizes. For example, the deduplication block size may be set at 4 k, 8 k, 16 k, or 32 k. If the block size is set at 4 k, then a file will be broken into however many 4 k sized blocks are necessary to contain the file).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size) with the further teachings of Matze (teaches the hash block size is a divisor of the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in evaluating the data set and determine the block size accordingly to deduplicate by reviewing the data set (See Matze: [0023]; configured to provide improved performance for different applications having different performance requirements). In addition, the references (FANGFANG, Shergill, and Matze) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG, Shergill, and Matze are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 4, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, however the modification of FANGFANG and Shergill does not explicitly teach the compression block size block size is not an integer multiple of the hash block size, wherein a second data block of the set of data blocks has a unique hash block size, wherein compressing the data set based on the compression block size comprises at least one of: refraining from compressing the second data block; or discarding a hash that is associated with the second data block.

	Matze teaches the compression block size block size is not an integer multiple of the hash block size (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. [0023]; Each VBD can be configured to use different deduplication block sizes. For example, the deduplication block size may be set at 4 k, 8 k, 16 k, or 32 k. If the block size is set at 4 k, then a file will be broken into however many 4 k sized blocks are necessary to contain the file. [0030]; As shown in FIG. 4, in one embodiment, each LCN is then mapped to addresses in the Virtual Block Device), wherein

 	a second data block of the set of data blocks has a unique hash block size (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. Furthermore, data compression services may be used in conjunction with data deduplication to further minimize the required storage space for a given dataset), wherein compressing the data set based on the compression block size comprises at least one of: refraining from compressing the second data block; or discarding a hash that is associated with the second data block (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. Furthermore, data compression services may be used in conjunction with data deduplication to further minimize the required storage space for a given dataset).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size) with the further teachings of Matze (teaches the hash block size is a divisor of the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in evaluating the data set and determine the block size accordingly to deduplicate by reviewing the data set (See Matze: [0023]; configured to provide improved performance for different applications having different performance requirements). In addition, the references (FANGFANG, Shergill, and Matze) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG, Shergill, and Matze are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 10, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, however the modification of FANGFANG and Shergill does not explicitly teach the hash block size is a divisor of the compression block size.

	Matze teaches the hash block size is a divisor of the compression block size (Matze: [0021]; In one embodiment, a system for deduplicating data may comprise a dedicated hardware card operable to receive at least one data block. A processor on the card may generate a hash for each data block. The system may also comprise a first module that determines a processing status for the hash. The processing status may indicate whether the data block associated with the hash is unique. [0023]; Each VBD can be configured to use different deduplication block sizes. For example, the deduplication block size may be set at 4 k, 8 k, 16 k, or 32 k. If the block size is set at 4 k, then a file will be broken into however many 4 k sized blocks are necessary to contain the file).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size) with the further teachings of Matze (teaches the hash block size is a divisor of the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in evaluating the data set and determine the block size accordingly to deduplicate by reviewing the data set (See Matze: [0023]; configured to provide improved performance for different applications having different performance requirements). In addition, the references (FANGFANG, Shergill, and Matze) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG, Shergill, and Matze are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 11, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, however the modification of FANGFANG and Shergill does not explicitly teach the compression block size block size is not an integer multiple of the hash block size, wherein a second data block of the set of data blocks has a unique hash block size, wherein the third instruction to compress the data set based on the compression block size comprises a fourth instruction to perform at least one of: refraining from compressing the second data block; or discarding a hash that is associated with the second data block.

	Matze teaches the compression block size block size is not an integer multiple of the hash block size (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. [0023]; Each VBD can be configured to use different deduplication block sizes. For example, the deduplication block size may be set at 4 k, 8 k, 16 k, or 32 k. If the block size is set at 4 k, then a file will be broken into however many 4 k sized blocks are necessary to contain the file. [0030]; As shown in FIG. 4, in one embodiment, each LCN is then mapped to addresses in the Virtual Block Device), wherein 

a second data block of the set of data blocks has a unique hash block size (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. Furthermore, data compression services may be used in conjunction with data deduplication to further minimize the required storage space for a given dataset), wherein 

the third instruction to compress the data set based on the compression block size comprises a fourth instruction to perform at least one of: refraining from compressing the second data block; or discarding a hash that is associated with the second data block (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. Furthermore, data compression services may be used in conjunction with data deduplication to further minimize the required storage space for a given dataset).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size) with the further teachings of Matze (teaches the hash block size is a divisor of the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in evaluating the data set and determine the block size accordingly to deduplicate by reviewing the data set (See Matze: [0023]; configured to provide improved performance for different applications having different performance requirements). In addition, the references (FANGFANG, Shergill, and Matze) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG, Shergill, and Matze are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 17, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, however the modification of FANGFANG and Shergill does not explicitly teach the hash block size is a divisor of the compression block size.

	Matze teaches the hash block size is a divisor of the compression block size (Matze: [0021]; In one embodiment, a system for deduplicating data may comprise a dedicated hardware card operable to receive at least one data block. A processor on the card may generate a hash for each data block. The system may also comprise a first module that determines a processing status for the hash. The processing status may indicate whether the data block associated with the hash is unique. [0023]; Each VBD can be configured to use different deduplication block sizes. For example, the deduplication block size may be set at 4 k, 8 k, 16 k, or 32 k. If the block size is set at 4 k, then a file will be broken into however many 4 k sized blocks are necessary to contain the file).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size) with the further teachings of Matze (teaches the hash block size is a divisor of the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in evaluating the data set and determine the block size accordingly to deduplicate by reviewing the data set (See Matze: [0023]; configured to provide improved performance for different applications having different performance requirements). In addition, the references (FANGFANG, Shergill, and Matze) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG, Shergill, and Matze are directed to deduplicating and compressing data accordingly based on receiving the data.

	Regarding claim 18, the modification of FANGFANG and Shergill teaches claimed invention substantially as claimed, however the modification of FANGFANG and Shergill does not explicitly teach the compression block size block size is not an integer multiple of the hash block size, wherein a second data block of the set of data blocks has a unique hash block size.

	Matze teaches the compression block size block size is not an integer multiple of the hash block size (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. [0023]; Each VBD can be configured to use different deduplication block sizes. For example, the deduplication block size may be set at 4 k, 8 k, 16 k, or 32 k. If the block size is set at 4 k, then a file will be broken into however many 4 k sized blocks are necessary to contain the file. [0030]; As shown in FIG. 4, in one embodiment, each LCN is then mapped to addresses in the Virtual Block Device), wherein

 	a second data block of the set of data blocks has a unique hash block size (Matze: [0019]; The method additionally comprises discarding the hash value and the block of data if the hash value is not unique, and writing the block of data to a disk if the hash value is unique. Furthermore, data compression services may be used in conjunction with data deduplication to further minimize the required storage space for a given dataset).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify FANGFANG (teaches a method, comprising: identifying a data set to deduplicate based on a hash block size and to compress based on a compression block size, wherein the hash block size is smaller than the compression block size) with the teachings of Shergill (teaches defining a set of data blocks within the data set based on the hash block size; generating a hash for each data block in the set of data blocks within the data set; deduplicating a data block in the data set based on a respective hash for the data block; and compressing the data set based on the compression block size) with the further teachings of Matze (teaches the hash block size is a divisor of the compression block size). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in evaluating the data set and determine the block size accordingly to deduplicate by reviewing the data set (See Matze: [0023]; configured to provide improved performance for different applications having different performance requirements). In addition, the references (FANGFANG, Shergill, and Matze) teach features that are directed to analogous art and they are directed to the same field of endeavor as FANGFANG, Shergill, and Matze are directed to deduplicating and compressing data accordingly based on receiving the data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 9,411,815 issued to Lu et al. (hereinafter as “Lu”) teaches improving data compression of a deduplication and determined based on a plurality of sketches and the characteristics of the data chunks.
U.S Patent Application Publication 2014/0095439 issued to TAMIR RAM (hereinafter as “RAM”) teaches relating to data deduplication and determining an optimal size of the data blocks used for backing up a data source.
U.S Patent Application Publication 2008/0144079 issued to Pandey et al. (hereinafter as “Pandey”) teaches obtaining portions of a file and compressing the file portion based on the criteria

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/17/2022
/ANDREW N HO/Examiner
Art Unit 2162       
/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162